DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 3/24/21, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GILDBERT ET AL (US 2016/0243701).  Herein after GILDBERT.
As for independent claim 1, GILDBERT discloses a method for training comprising: receiving, by one or more processors, teleoperator data corresponding to instructions for a robot to complete a first task {see at least figures 1, 2, 1, step 602, figure 73; pars. 0005, 0017; 0105-0112 e.g. receiving by the processor autonomous device control information which represents at least one action previously performed by at least one operator}; receiving, by the one or more processors, sensor data corresponding to an environment surrounding the robot {see at least figures 1, 5, 11 step 604, pars. 0017, 0103, 0108, 0110, 0217, e.g. receiving, by the processor, environment sensor information, including a first set of environment sensor information, that represents an environment associated with the robotic device}; and training, by the one or more processors using the received teleoperator data and sensor data, a machine learning algorithm to predict future instructions for one or more robots to complete the first task {see at least figures 5, 7, 10-11; pars. 0099, 0109-0110, 0112, 0206, 0457 which discloses the training a machine using the teleoperator data and the sensor data}.
As for dep. claim 2, which discloses: capturing, by the robot, the sensor data; and transmitting, by the robot, the sensor data to the teleoperator {see GILDERT at least figures 1 and 5}.
As for dep. claim 3, which discloses generating the teleoperator data using an operator system {see GILDERT at least figures 1, 11 and 73}.
As for dep. claim 4, which discloses performing the instructions, by the robot, after receiving the generated teleoperator data from the operator system {see GILDERT at least abstract, pars. 0109-0110}.
As for dep. claim 5, which discloses wherein the machine learning algorithm is a deep learning model and/or a neural network {see at GILDERT at least pars. 0099, 0109, 0206, 0457}.
As for dep. claim 6, which discloses comprising receiving an identification of the first task, wherein training the machine learning algorithm further includes training the machine learning algorithm to predict the future instructions using the received identification of the first task {see GILDERT at least figure 11, and pars. 0214-0221}.
As for dep. claim 7, which discloses wherein the sensor data includes an image of the environment surrounding the robot {see GILDERT at least pars. 0141-0143}.
As for dep. claim 8, which discloses wherein the sensor data comprises an image of an object to be manipulated by the robot to complete the first task, and wherein training the machine learning algorithm further includes training the machine learning algorithm to predict the future instructions using the image of the object {see GILDERT at least figures 5, 10, 11, 73 and pars. 0141-0143, 0357}.
As for dep. claim 9, which discloses receiving motion trajectory information corresponding to a sequence of movements performed by the robot to complete the first task in response to the instructions, wherein training the machine learning algorithm to predict the future instructions includes training the machine learning algorithm to predict a series of movements for the one or more robots to complete the first task  {see GILDERT at least pars. 0120, 0131, 0156, 0178, 0242, 0280, 0294, 0306, 0384-0386}.
As for dep. claim 10, which discloses wherein the sensor data includes an image of one or more objects to be manipulated by the robot and an environment surrounding the robot prior to completion of the first task {see GILDERT at least figure 5, steps 302-304}.
As for dep. claim 11, which discloses wherein training the machine learning algorithm comprises: calculating a difference between the predicted future instructions and the received instructions; and adjusting, based on the difference, one or more coefficients of the machine learning algorithm to reduce the difference {see GILDERT at least pars. 0099, 0109, 0206, 0457 and claim 22}.
As for claims 12-20, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references of Kim (2013/0211592), Guerin et al (US 2016/0257000); Feniello et al (US 2015/0331415)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664